COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-16-00476-CV


IN RE NICHOLAS BRIGANDI,                                           RELATORS
TAWNYA BRIGANDI, AND ALL
OTHER OCCUPANTS OF 2428
CHERRY LANE, LITTLE ELM,
TEXAS 75068




                                   ----------

                       ORIGINAL PROCEEDING
               TRIAL COURT NO. CV-2016-01542, E16-179J2
                               ----------

                       MEMORANDUM OPINION1

                                   ----------

      Relators filed an “Emergency Petition for Writ of Mandamus and/or Writ of

Prohibition” and an “Emergency Motion to Enforce Stay Order, or In the

Alternative, Motion for Temporary Relief,” seeking relief from the December 20,

2016 order entered by County Court at Law No. 2 of Denton County, Texas, in
      1
      See Tex. R. App. P. 47.4.
cause number CV-2016-01542, which set a supersedeas bond amount. Real

parties in interest filed a response to relators’ emergency motion, and relators

filed a reply to the response.

      Relators argue the county court’s December 20, 2016 order violates a stay

order previously entered by this court.      We conclude that the county court’s

December 20, 2016 order does not violate the plain language of our stay order.

Additionally, relators have not asked us to review the county court’s order setting

the supersedeas bond by filing a motion in accordance with Rule 24.4 of the

Texas Rules of Appellate Procedure, nor have they asked us for a temporary

order under Rule 43.6 of the Texas Rules of Appellate Procedure in their pending

appeal from the county court’s dismissal order in cause number CV-2016-01542.

Therefore, relators’ emergency motion and their emergency petition are both

denied.

      To be clear, in our opinion denying relators’ previous petition for writ of

mandamus, we said,

      [t]his court’s November 3, 2016 stay order remains in effect until
      (1) the date a judgment issued by this court resolving a timely-filed
      appeal becomes final if relators timely file a notice of appeal or (2) if
      no appeal is filed, upon the expiration of the time for filing a motion
      for extension of time to file a notice of appeal.

In re Brigandi, No. 02-16-00414-CV, 2016 WL 6803895, at *1 (Tex. App.—Fort

Worth Nov. 17, 2016, orig. proceeding) (mem. op.). Realtors have timely filed a

notice of appeal from the county court’s dismissal order.            Therefore, our

November 3, 2016 stay order remains in effect pending the final disposition of

                                         2
that appeal. Consequently, the Justice of the Peace Precinct #2 Court of Denton

County, Texas, as well as any other parties relying upon its judgment and orders,

are stayed from executing on the judgment in cause number E16-179J2, styled

American Mortgage Investors Partners Fund I Trust v. Nicholas Brigandi, Tawnya

Brigandi and All Occupants, and from taking any further action in that cause until

the appeal in cause number 02-16-00444-CV becomes final or further order of

this court.

                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: December 29, 2016




                                        3